USCA4 Appeal: 21-7319      Doc: 10         Filed: 01/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7319


        ALEXANDER CAMERON,

                            Petitioner - Appellant,

                     v.

        THE ATTORNEY GENERAL OF THE STATE OF VIRGINIA,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. T. S. Ellis, III, Senior District Judge. (1:21-cv-00915-TSE-MSN)


        Submitted: January 20, 2022                                       Decided: January 25, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Alexander Cameron, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7319         Doc: 10      Filed: 01/25/2022     Pg: 2 of 2




        PER CURIAM:

               Alexander Cameron seeks to appeal the district court’s order dismissing his 28

        U.S.C. § 2254 petition as an unauthorized, successive § 2254 petition. The order is not

        appealable unless a circuit justice or judge issues a certificate of appealability. See 28

        U.S.C. § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial

        showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here,

        the district court denies relief on procedural grounds, the prisoner must demonstrate both

        that the dispositive procedural ruling is debatable and that the petition states a debatable

        claim of the denial of a constitutional right. Gonzalez v. Thaler, 565 U.S. 134, 140-41

        (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Cameron has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2